Citation Nr: 1758698	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-07 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel 


INTRODUCTION

The Veteran served with the National Guard from January 1957 to February 1959, with the Air Force on active duty from February 1959 to March 1960, then with the National Guard from March 1960 to September 1978.  While with the National Guard, he had several periods of active duty, including in 1968 when he served in Vietnam.  The Veteran died in March 2007, and the Appellant is the surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Appellant testified at a hearing in February 2017 before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's file.

The Board is cognizant that the Appellant submitted additional evidence subsequent to the issuance of the Statement of the Case.  Initial RO review is assumed to be waived where a claimant submits evidence to the Board after submission of a substantive appeal in cases where the substantive appeal was filed on or after February 2, 2013.  See 38 U.S.C. § 7105 (e) (2012).  Here, the Appellant's substantive appeal was filed after February 2, 2013, and thus, the Board finds the Appellant has waived initial RO consideration of this evidence.  The Board may proceed to appellate consideration.

FINDINGS OF FACT

1.  The RO denied the Appellant's claim of service connection for the cause of the Veteran's death in a November 2007 rating decision, and the Appellant did not file a notice of disagreement or new and material evidence within one year of the decision and it became final.

2.  Evidence received since the November 2007 rating decision is new and material because the evidence had not previously been submitted, is not cumulative or redundant of the evidence of record at the time of the November 2007 rating decision, and raises a reasonable possibility of substantiating the Appellant's claim of entitlement to service connection for cause of death.

3.  The Veteran's death was due to acute myelocytic leukemia, a condition that resulted from exposure to herbicides during military service.


CONCLUSIONS OF LAW

1.  The November 2007 rating decision is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  The criteria to reopen the claim of service connection for cause of death have been met.  38 U.S.C. §§ 5103A, 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for the Veteran's cause of death have been met.  38 U.S.C. §§ 1110, 1310 (2012); 38 C.F.R. §§ 3.5, 3.303, 3.307, 3.309, 3.312 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

New and Material Evidence

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).  Evidence is "new and material" if it (1) has not been previously submitted to agency decision makers; (2) relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time of the last prior final denial of the claim sought to be opened; and (4) raises a reasonably possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Appellant filed a claim for service connection for the cause of the Veteran's death in April 2007. The claim was denied in a November 2007 rating decision.  She did not file a notice of disagreement or submit new and material evidence within one year, and the rating decision became final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.

At the time of the November 2007 rating decision, the evidence before the RO consisted of the Appellant's statements, service treatment records, and VA medical records.  The RO denied the claim because available scientific and medical evidence did not support the conclusion that acute myeloid leukemia was a result of agent orange exposure.

In March 2017 private medical records from the Mayo Clinic provided a medical opinion wherein a physician opined that the preponderance of the evidence supports that exposure to agent orange is a highly probable cause for the Veteran's acute leukemia, and, that it is more likely than not that the exposure to pesticides and solvents was causative in the development of the Veteran's myelodysplastic syndrome (MDS) and his acute leukemia.  As support, the physician cited case control studies that have repeatedly shown an increased risk of myelodysplastic syndrome in agricultural and petrochemical industry participants.  The physician also references the Veteran's complex cytogenetic abnormalities that were collected in December 2005 that showed deletion of "5 and 7 chromosomes, a finding highly suggestive of a 'secondary' myelodysplastic syndrome, or a bone marrow disorder caused by some chemical or radiation exposure."  He went on to explain that long latencies between exposure and manifestation of disease are common, and increased risks can last for decades.

Because one aspect of the denial of service connection was due to a lack of scientific and/or medical evidence that would support the conclusion that the Veteran's diagnosis could be associated with herbicide exposure, the above evidence is new and material. 
This evidence is "new" as it had not been previously submitted to agency decision makers.  Further, the evidence, if considered credible as it must be for purposes of reopening, could establish a medical link between the Veteran's acute myelocytic leukemia and herbicide exposure, so the new evidence relates to unestablished facts necessary to substantiate the claim.  Therefore, the newly-submitted evidence is material.  In sum, the Appellant has satisfied the requirements of 38 C.F.R. § 3.156 to reopen her claim of service connection for cause of death.

Service Connection, Cause of Death

The Appellant is seeking service connection for the cause of the Veteran's death.  38 U.S.C. § 1310.  The Veteran had no service-connected disabilities.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309  (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303 (d) (2017).

In general, dependency and indemnity compensation (DIC) benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability or where the Veteran's death is otherwise attributable to his military service (either on a direct basis, secondary basis, or on a theory of aggravation).  Id.; see also 38 C.F.R. § 3.5.  The death of a Veteran will be considered as having been due to a service-connected or compensable disability when the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312 (a).  The issue will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  Id.  The service-connected disability will be considered as the principal or primary cause of death when such disability, by itself, or in combination with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b).

The Veteran served in the Republic of Vietnam during the relevant time period, and is presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307 (a)(6)(iii).

Diseases associated with exposure to certain herbicide agents (e.g. Agent Orange) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C § 1116 (a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. §§ 3.307 (a)(6)(ii), 3.309 (e).  

In this case, the Veteran's death certificate lists the immediate cause of death as cardiac arrest due to acute myelocytic leukemia (AML).

The Appellant contends that the Veteran's AML, which contributed in causing his death, is related to in-service exposure to Agent Orange.  VA regulations provide that if a veteran was exposed to an herbicide agent (Agent Orange) during active service, service connection is presumed for the following disorders: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 U.S.C. § 1116; 38 C.F.R. § 3.307 (a)(6)(iii); 38 C.F.R. § 3.309.

The Veteran's diagnosed condition is not listed above and therefore service connection is not presumed.  Even though the Veteran cannot be granted service connection on a presumptive basis, because AML is not one of the diseases listed under 38 C.F.R. § 3.309, he can still be granted direct service connection if his AML is related to his Agent Orange exposure, or any other incident or injury in service.  See Combee v. Brown, 34 F.3d 1039, 104 (Fed. Cir. 1994).

The Veteran's service treatment records were reviewed by the Board and show no complaints, treatment, or a diagnosis of myelocytic leukemia.  However, as stated above, the Veteran's service records do show service in Vietnam and exposure to herbicides has been presumed.

As noted above, a positive medical opinion linking the Veteran's AML to agent orange exposure was provided in March 2017 by a physician board certified in Hematology by the American Board of Internal Medicine as well as Transfusion Medicine by the American Board of Pathology.  The physician ultimately concluded that the preponderance of the evidence supports that exposure to agent orange is a highly probable cause for the Veteran's acute leukemia, and, that it is more likely than not that the exposure to pesticides and solvents was causative in the development of the Veteran's myelodysplastic syndrome (MDS) and his acute leukemia.  As support, the physician cited case control studies that have repeatedly shown an increased risk of myelodysplastic syndrome in agricultural and petrochemical industry participants.  The physician provided a rationale for the positive opinion, and it is the only opinion of record.  The Board cannot reject the opinion merely because AML is not on the presumptive list.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (holding that it is inappropriate to "permit the denial of direct service connection simply because there is no presumptive service connection.").  Accordingly, service connection for the cause of the Veteran's death is granted.


ORDER

The request to reopen the previously denied claim of entitlement to service connection for cause of Veteran's death based on new and material evidence is granted.

Entitlement to service connection for the Veteran's cause of death is granted.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


